



Exhibit 10.3












August 3, 2017




Mr. Kevin A. Mayer
Senior Executive Vice President
and Chief Strategy Officer
The Walt Disney Company
500 South Buena Vista Street
Burbank, California 91521


Dear Mr. Mayer:


Reference is made to your employment agreement with The Walt Disney Company (the
“Company”), dated as of July 1, 2015 (the “Agreement”), which is scheduled to
expire on June 30, 2019. In connection therewith, you and the Company hereby
agree to the following, effective upon signature by both you and the Company:


1.    The definition “Scheduled Expiration Date” in Section 5(e) of the
Agreement is hereby amended to read “Scheduled Expiration Date means June 30,
2021.”


2.    The following paragraph 2A shall be inserted immediately following
paragraph 2:


2A.    Exploration of Non-competitive Board Service. Notwithstanding the Policy
on Board Service contained in the Employee Policy Manual, during the six-month
period preceding the Scheduled Expiration Date, Executive shall, upon reasonable
notice to and absent objection by the Chief Executive Officer of the Company, be
entitled to explore opportunities for service on the board of directors of any
public company that is not a Designated Business, as such term is defined in the
Consulting Agreement (Exhibit A, attached hereto). For the avoidance of doubt,
actual service on the board of directors of any public company while employed by
the Company remains prohibited.


3.    The first paragraph of paragraph 3(a) is hereby deleted in its entirety
and replaced with the following paragraph:


(a)    Base Salary. Commencing August 20, 2017, Executive shall receive an
annualized base salary of $1,500,000. Subsequent salary amounts shall be
determined by the Company in its sole discretion; provided, however, that none
of such subsequent annualized salaries shall be less than $1,500,000.




--------------------------------------------------------------------------------







4.    The following paragraph 3(b)(i) shall be inserted immediately following
paragraph 3(b):


(i)    If Executive’s employment continues until and ends upon the Scheduled
Expiration Date, the Chief Executive Officer of the Company will, in his
discretion, recommend to the Compensation Committee an annual cash bonus for the
fiscal year in which the termination occurs in consideration of Executive’s
contributions during such fiscal year. Such bonus shall be payable at the same
time annual cash bonuses are paid to senior management and shall be based on
actual achievement of performance targets, evaluated as if Executive had
remained employed through the end of the applicable performance period.


5.    Paragraph 3(c) is hereby deleted in its entirety and replaced with the
following paragraph:


(c)    Eligibility for Equity Awards. Subject to the terms of this Agreement,
Executive shall be entitled to participate in the equity-based long-term
incentive compensation plans, programs or arrangements generally made available
to the most senior executive officers of the Company. The size of the awards
made to Executive shall reflect Executive’s position with the Company and the
Compensation Committee’s evaluation of Executive’s performance and competitive
compensation practices. For each full fiscal year during the term hereof,
Executive shall receive an annual award with a target accounting award value of
three hundred percent (300%) of Executive’s Base Salary as expected to be in
effect at the end of such fiscal year. The preceding shall not limit any power
or discretion of the Board of Directors of Disney or the Committee in the
administration of any such long-term incentive plan, it being understood,
specifically, that the Compensation Committee may adjust (i.e. reduce or
increase) the target award value of any award made in respect of any fiscal year
based on its evaluation of Executive’s performance and/or any economic,
financial and/or market conditions affecting the Company and/or Disney. The
actual benefits conveyed to Executive in respect of any such awards may be less
than, greater than or equal to the targeted award value, as such benefits will
be dependent on a series of performance and other factors, such as the value of
Disney’s common stock and satisfaction of any applicable vesting requirements
and performance conditions.








2

--------------------------------------------------------------------------------





6.    Paragraph 8(q) is hereby deleted in its entirety and replaced with the
following new paragraph 8(q):


(q)    Subsequent Employment. At the natural end of this Agreement, assuming the
Employment Period has not been extended through amendment or subsequent
agreement, on the Scheduled Expiration Date Executive (i) shall relinquish his
role as Senior Executive Vice President and Chief Strategy Officer, and (ii)
Company and Executive will enter into new one-year employment agreement through
which Executive will serve in a consulting role at an annual salary of $200,000.


Except as specified above, the Agreement shall otherwise continue in accordance
with its terms. Defined terms used, but not defined, in this letter have the
meanings ascribed thereto in the Agreement. If you agree that the foregoing sets
forth our full understanding regarding the amendment of the Agreement, please
evidence your agreement and acceptance by counter-signing two copies of this
letter where indicated below, returning one executed copy to us.


THE WALT DISNEY COMPANY




By: /s/ Jayne Parker


Title: Senior Executive Vice
President and Chief Human
Resources Officer


Date: August 15, 2017








/s/ Kevin A. Mayer
Kevin A. Mayer


Date: August 15, 2017






3